DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, "comprises" and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology (note the word "comprises" in line 2 and "means" in line 5).  Correction is required.  See MPEP § 608.01(b). Additionally, the abstract is not within the range of 50 to 150 words in length. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For example, claim limitation “means to bring the conveyer surface into a movement” in claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mean” coupled with functional language “to bring” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, only:
Claim 1 is indefinite since all that the applicant considers to be encompassed by the phrase “the conveyor surfaces narrows when examined in the movement direction of the conveyor surfaces so that the advancing movement of the conveyor surfaces” cannot be determined. Is this method steps in the apparatus claim? Similar terminology is repeated throughout the claims. 
With respect to the phrase “daughter particles”, when an applicant acts as his own lexicographer in redefining the meaning of particular claim terms away from their ordinary meaning Definition of daughter
 (Entry 1 of 2)
1 anthropology 
a : a female offspring especially of human parents
b : a female adopted child
c : a human female descendant
, he/she must clearly express that intent in the written description.  Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Applicant has not changed the definition of what is daughter particles is.
With respect to claim 1: the claim language is confusing since it is not clear whether “a convergent manner” in line 16 is the same a converging manner as in line 11 or is an additional one. 
With respect to claim 2: the claim language is confusing since it appears to be method steps in an apparatus claim. How do the method steps further structurally limit the claim apparatus? 
Claim 3 is indefinite because it is not clear what the word “substantially” in line 4 is intended to encompass. This terminology is repeated throughout the claims.
In claim 9: the phrase “are arranged to bring the conveyor surfaces into a rotational movement according to successive full rotations” is vague as used. It is not clear arrangement the applicant is referring to. 
The recitation of “A method for comminuting of material” in the preamble of claim 11, renders the claim indefinite, since the preamble is conveying that the claim is a method type claim, but the body of the claim does not provides steps for comminuting method. Therefore, it is unclear what method/process applicant is intending to encompass. 
In claim 11: the phrase “after which with these still moving conveyor surfaces, a movement into the movement direction is also achieved for one or more daughter particles” is vague as used. It is not clear what method step the applicant is referring to. 
With respect to claim 11: the claim language is confusing since it is not clear what method step is provided by lines 3-10. Should the applicant’s intension be to rely on any structural part of the device per se, in support of patentability, then a step of providing/utilizing such device and its components must be included in the method claim.
With respect to claim 15, alternative terms and/or in line 2 and and/or in line 3, in Claim 15 fail to specifically point out the invention such that one skilled in theart could determine when infringement would occur. Note also claim 16 with similar regard.
With respect to claims 17-18, what is “the speed of motion”?
Several expressions recited in the claims lack sufficient antecedent bases. For example, only, the phrases "said convergence" in line 15, “the gap” in line 16 and “the transverse direction” in line 17 of claim 1 lack proper antecedent basis. In another example only, the phrase “the conveyor structures” in line 2 of claim 4 also lacks proper antecedent basis. In yet another example only, the phrase “the convergence angle” in line 3 of claim 6 lacks proper antecedent basis. In a fourth example only, note the expression “the infrared” in claim 15. Also, note the phrases “the aid of the compression”, “the falling movement” in claim 11. These expressions make it difficult to determine what is or not in the claims. Accordingly, the applicant is requested to review all of the claims for the purpose of making corrections wherever appropriate but not specifically pointed to, in order to provide appropriate antecedents and to ensure consistency in the numbers of specific elements recited in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denny (1,704,823).
Denny patent show the basic horizontal comminuting apparatus including the use of a first conveyor 20 with a first conveyor surface 21, a second conveyor structure with a second conveyor 8 surface 9 set facing each other defining a comminuting space wherein the conveyor surfaces facing each other are set in a converging manner so that the gap between the conveyor surfaces narrows from one end to the other and an adjustment device (16-17). Also, the Denny shows that conveyor surfaces are in a double-converging manner since in addition to the convergence in the movement direction, the conveyor surfaces are additionally placed in a convergent manner so that the gap between the conveyor surfaces also narrows in the transverse direction (see the drawing).
The method steps recited in claims 11-19 would be met during the normal operation of the apparatus disclosed by Denny. They are inherent method of use of the Denny device.
Claims 1-3, 5 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by either Okamoto et al (4,566,641) or Warren (1,448,013).
Okamoto et al patent shows the basic vertical comminuting apparatus including the use of a first conveyor with a first conveyor surface 4, a second conveyor structure with a second conveyor surface 4’ set facing each other defining a comminuting space wherein the conveyor surfaces facing each other are set in a converging manner so that the gap between the conveyor surfaces narrows from one end to the other and an adjustment device 10. Also, the Okamoto et al shows that conveyor surfaces are in a double-converging manner since in addition to the convergence in the movement direction, the conveyor surfaces are additionally placed in a convergent manner so that the gap between the conveyor surfaces also narrows in the transverse direction (see the drawing).
Warren patent show the basic vertical comminuting apparatus including the use of a first conveyor 8 with a first conveyor surface 9, a second conveyor structure with a second conveyor 8 surface 9 set facing each other defining a comminuting space wherein the conveyor surfaces facing each other are set in a converging manner so that the gap between the conveyor surfaces narrows from one end to the other. Also, the Warren shows that conveyor surfaces are in a double-converging manner since in addition to the convergence in the movement direction, the conveyor surfaces are additionally placed in a convergent manner so that the gap between the conveyor surfaces also narrows in the transverse direction (see the drawing).
The method steps recited in claims 11-19 would be met during the normal operation of the apparatus disclosed by either Okamoto et al or Warren. They are inherent method of use of either Okamoto et al or Warren device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Denny. The limitations of these claims would have been well within the scope of one skilled in the art once the basic process and apparatus was known. For example, the adjustment of apparatus would have been an obvious modification by one skilled in the art for several reasons such as material being treated and maximizing use of floor space. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Denny, because the changes do not appear to provide any unexpected result.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over either Okamoto et al or Warren. The limitations of these claims would have been well within the scope of one skilled in the art once the basic process and apparatus was known. For example, the adjustment of apparatus would have been an obvious modification by one skilled in the art for several reasons such as material being treated and maximizing use of floor space. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of either Okamoto et al or Warren, because the changes do not appear to provide any unexpected result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/           Primary Examiner, Art Unit 3725